DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Yuki et al (JP 2014053552), discloses a semiconductor device comprising: a semiconductor substrate (Fig. 5; 11); an emitter electrode (16) including at least two partial electrodes (left, middle, right) arranged with an interval in a top plan view of the semiconductor substrate (Fig. 1); and an active-side gate runner (15) and an active-side dummy runner (14) arranged to be sandwiched between two of the partial electrodes (Fig. 1), wherein the semiconductor substrate includes: a gate trench portion (12) connected to the active-side gate runner and having a longitudinal length in a first direction in the top plan view (Figs. 4 and 5); and a dummy trench portion (13) connected to the active-side dummy runner and having a longitudinal length in the first direction (Figs. 1, 4, and 5). Yuki fails to expressly disclose wherein the entirety of one of the active-side gate runner and the active-side dummy runner in the first direction is covered by the other of the active-side gate runner and the active-side dummy runner. Fig. 6 of Yuki shows that at least a portion of 14 is not covered by 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813